Citation Nr: 1210596	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-48 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disability, to include as secondary to asbestos exposure.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a laminectomy scar, to include as secondary to a back disability.

5.  Entitlement to service connection for a right knee disability, to include as secondary to a back disability.

6.  Entitlement to service connection for a left knee disability, to include as secondary to a back disability.

7.  Entitlement to service connection for a right hip disability, to include as secondary to a back disability.

8.  Entitlement to service connection for a bilateral leg neurological disability, to include as secondary to a back disability.

9.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issues of entitlement to service connection for a back disability, laminectomy scar, right knee disability, left knee disability, right hip disability, bilateral leg neurological disability, and bilateral foot disability are REMANDED to the RO.
FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran has never had a diagnosis of hearing loss for VA purposes or audiometric findings indicative of hearing loss for VA purposes.

2.  The competent evidence of record does not show that the Veteran's currently diagnosed lung disability is related to service, to include as secondary to asbestos exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A lung disability was not incurred in, or aggravated by active service, to include as due to asbestos exposure.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007, February 2008, and October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case and supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The evidence of record shows that a private osteopath provided copies of medical records for the wrong patient, and further efforts are warranted to attempt to obtain the correct medical records for the Veteran from this source.  However, in a January 2008 authorization and consent form, the Veteran indicated that those records were relevant to his back claim, and did not mention any treatment for hearing loss or a lung disability.  Therefore, the evidence of record shows that the missing private osteopathic records are not relevant to the claims decided herein, and thus there is no prejudice to the Veteran for the Board to proceed with adjudication of the bilateral hearing loss and lung disability claims prior to receipt of those records.  VA has obtained examinations with respect to the bilateral hearing loss and lung disability claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Bilateral Hearing Loss

Alternatively, service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

A July 1978 service entrance audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
10

A January 1981 service audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

A June 1982 service separation audiological examination was conducted and puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
20
10
5
5
0

After separation from service, a November 2009 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
15
15
15
30
30

Using the Maryland CNC word list, speech recognition was 94 percent in the right ear and 94 percent in the left ear.

The competent evidence of record shows that the Veteran has never had a diagnosis of hearing loss for VA purposes or findings of hearing loss that constitutes a disability for VA purposes.  There are four separate audiological examinations of record, three during active service and one after separation from active service.  None of those examinations show hearing loss for VA purposes in either ear.  38 C.F.R. § 3.385 (2011).

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of bilateral hearing loss for VA purposes.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of bilateral hearing loss for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).
Here, the competent evidence of record shows that the Veteran has never had a diagnosis of bilateral hearing loss for VA purposes and the evidence of record does not contain findings that show that the Veteran has hearing loss that qualifies as a disability for VA purposes.  Therefore, the Board finds that service connection for bilateral hearing loss is not warranted.

The competent evidence of record shows that the Veteran has never had a diagnosis of bilateral hearing loss for VA purposes of findings of hearing loss that qualify as a disability for VA purposes.  Therefore, the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung Disability

The Veteran's service treatment records are negative for any diagnosis of a lung disability.  Service chest x-rays conducted in December 1981 and June 1982 found that the Veteran's lungs were clear and normal, respectively.  In a June 1982 separation medical examination report, the Veteran's lungs were normal on physical examination.

After separation from service, in a June 2001 private medical report, the Veteran denied a history of asthma, emphysema, and lung surgery.  He reported that he had smoked one pack of cigarettes per day for 22 years.

In a May 2002 private medical report, the Veteran denied experiencing any respiratory symptoms.  He reported that he had quit tobacco six months earlier.

In an April 2003 private medical report, the Veteran denied experiencing any respiratory symptoms.  He reported that he had quit tobacco in 2001.

Private medical reports dated in December 2005, June 2006, October 2006, December 2006, April 2007, and May 2007 stated that, on physical examination, no lung abnormalities were noted.

In a June 2007 private medical report, the Veteran denied experiencing a cough, history of tuberculosis, shortness of breath, sputum production, or wheezing.

In a July 2007 private medical report, the Veteran denied a history of emphysema, chronic cough, shortness of breath, wheezing, or bronchitis.  On physical examination, no lung abnormalities were noted.

A January 2008 VA outpatient medical report stated that, on physical examination, no lung abnormalities were noted.

In a February 2008 VA outpatient medical report, the Veteran denied experiencing shortness of breath.  On physical examination, no lung abnormalities were noted.

An October 2009 VA outpatient pulmonary report shows that the Veteran was seen for progressive dyspnea with mild restrictive ventilator defect with cardinal manifestations of obstructive sleep apnea/hypopnea syndrome.  The report stated that a January 2009 chest x-ray showed mild prominence of the markings, consistent with chronic inflammatory changes.  The medical evidence of record shows that a lung disability has been consistently diagnosed since January 2009.

A May 2010 VA respiratory diseases report notes that the Veteran's claims file and medical records had been reviewed.  The examiner stated that the Veteran did not have clinical asbestosis, as his symptoms and chest x-ray did not show symptoms and other findings which were required for that diagnosis.  The examiner stated that the Veteran's ventilation defects were not related to asbestos exposure during service.

In a July 2011 hearing before the Board, the Veteran stated that he began experiencing shortness of breath during service.  He also reported that he had received a diagnosis of asbestosis.

The competent evidence of record does not show that the Veteran's currently diagnosed lung disability is related to service, to include as secondary to asbestos exposure.  The Veteran's service medical records are negative for any diagnosis of a lung disability.  While the Veteran has a current diagnosis of a lung disability, there is no medical evidence of record that a lung disability was diagnosed prior to January 2009, over 26 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, there is no medical evidence of record that relates the Veteran's currently diagnosed lung disability to service.  The only medical evidence of record which addresses the etiology of the Veteran's currently diagnosed lung disability is the May 2010 VA respiratory diseases report, which stated that the Veteran's lung disability was not related to asbestos exposure during service.

The Veteran has stated that he began experiencing shortness of breath during service.  The Veteran' statements are competent evidence to report the occurrence of observable symptomatology, such as shortness of breath.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements are not competent evidence to report that those symptoms are related to his currently diagnosed lung disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  To the extent that the Veteran reports experiencing continuity of symptomatology since separation from service, the Veteran's statements are contradicted by the medical evidence of record.  The Veteran actively denied experiencing respiratory symptoms in post-service medical reports dated in June 2001, May 2002, April 2003, June 2007, July 2007, and February 2008.  In addition, no lung or respiratory abnormalities were found on physical examination in December 2005, June 2006, October 2006, December 2006, April 2007, May 2007, July 2007, January 2008, and February 2008.  Those medical records overwhelmingly refute the Veteran's claims of continuity of symptomatology since separation from service.

With regard to the Veteran's asbestos exposure claims, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 29, 2006); McGinty v. Brown, 4 Vet. App. 428 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at the late stages; and pulmonary function impairment and cor pulmonale which can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.  The manual states that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.

Despite the Veteran's claim that he has a current diagnosis of asbestosis, the medical evidence of record does not include a diagnosis of asbestosis or any lung disability associated with asbestos exposure.  The May 2010 VA respiratory diseases report specifically stated that the Veteran's lung disability did not meet the requirements for a diagnosis of asbestosis.  Accordingly, the Board finds that the competent evidence of record does not show that any currently diagnosed lung disability is related to service, to include as due to asbestos exposure.  Therefore, service connection for a lung disability is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a lung disability is denied.


REMAND

The Veteran seeks direct service connection for a back disability, and service connection for a laminectomy scar, a right knee disability, a left knee disability, a right hip disability, a bilateral leg neurological disability, and a bilateral foot disability, all as secondary to the back disability.  The Veteran's service medical records show multiple complaints and treatments for a back disability, and the Veteran's post-service medical records include a diagnosis of a back disability and multiple residuals of the back disability.  Accordingly, the Veteran was properly scheduled for a VA spine examination in June 2008 to provide an opinion as to the etiology of any spine disability and residuals found.  The examiner concluded that the Veteran's back disability was not related to service, in part due to the fact that the post-service medical records showed multiple low back injuries.  The examiner's summary of the Veteran's lumbar spine history included a notation that, in 2004, the Veteran had stated that he had been electrocuted in 1983, fallen 20 feet, landed on his back, and was subsequently diagnosed with degenerative joint disease of the thoracic spine.

The evidence of record includes the medical report in question.  The report is dated April 13, 2004, and is one of several medical reports from the a private osteopath, dated from April 2004 through August 2007.  However, the evidence of record clearly demonstrates that the person described in these records is not the Veteran.  While the private osteopathic records do not include clearly identifiable information, such as a date of birth or a Social Security number, there are numerous irregularities in the private osteopathic records that make it clear that the patient in those records is not the Veteran.  First, the patient in the private osteopathic records has a different first name from the Veteran, and there is no evidence of record that the Veteran has ever used that name.  Second, the patient in the private osteopathic records reported that he was employed as an attorney, while the evidence of record shows that the Veteran's employment history has been entirely in construction without any reports of legal training or employment as an attorney.  Third, the April 2004 private osteopathic report stated that the patient's height was 5 feet 11 inches, while the evidence of record shows that the Veteran's height has been evaluated in the range of 6 feet to 6 feet 1 inch from 1978 to the present.  Fourth, the April 2004 private osteopathic report stated that the patient's weight was 205 pounds, while the evidence of record shows that the Veteran has consistently weighed 260 pounds or more since 2001.  Fifth, the April 2004 private osteopathic report stated that, as a result of the 20 foot fall, the patient had received multiple open reduction internal fixation procedures on his shoulder, scapula, and wrist, and several surgeries to remove internal fixation devices and debride joints in the shoulders.  The rest of the medical evidence of record is entirely negative for any mention of that significant surgical history.  Finally, the April 2004 private osteopathic report stated that, in 2000, the Veteran had reported a history of smoking for 17 years, but had quit 31 years before.  That chronological history indicates that the patient began smoking in 1952, which is six years before the Veteran was born.

Accordingly, the evidence of record shows that the private osteopathic medical records dated from April 2004 through August 2007 are not the Veteran's.  Therefore, the 1983 back injury reported in the April 2004 private osteopathic report did not occur to the Veteran.  As the June 2008 VA spine examination report based the medical opinion provided, in part, on the history of that back injury and history reported in the April 2004 private osteopathic report, the medical opinion provided is not adequate for rating purposes because it relied upon an inaccurate factual background.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  If VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the back disability, laminectomy scar, right knee disability, left knee disability, right hip disability, right leg neurological disability, and bilateral foot disability claims must be remanded for a new medical opinion as the June 2008 VA medical opinion was not adequate.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his back disability, laminectomy scar, right knee disability, left knee disability, right hip disability, bilateral leg neurological disability, and bilateral foot disability.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to include the Veteran's medical records from the private osteopath who provided the incorrect medical records discussed above.  All attempts to secure the evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records, the records cannot be obtained, the Veteran and his representative must be notified of the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any back disability, laminectomy scar, right knee disability, left knee disability, right hip disability, bilateral leg neurological disability, and bilateral foot disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any back disability found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service.  If the Veteran is found to have multiple back disorders, some related to service and some not related to service, the examiner must state whether the symptoms which are related to each can be determined.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any back disability which is found to be related to service has caused or aggravated any other disabilities, to specifically include a laminectomy scar, a right knee disability, a left knee disability, a right hip disability, a bilateral leg neurological disability, and a bilateral foot disability.  If any back disability, laminectomy scar, right knee disability, left knee disability, right hip disability, bilateral leg neurological disability, or bilateral foot disability is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


